Title: To Benjamin Franklin from Griffith Williams, 2 October 1778
From: Williams, Griffith
To: Franklin, Benjamin


Sir
London. Octr. 2. 1778.
The Bearer Captn. T. Barnard has been very liberal to the Unfortunate. You will readily Conceive my meaning without Mentioning particulars. His attachment to the Rights of Mankind Keeps Pace with his Benevolence. Whatever favour he may require (which I dare say will be not unreasonable) grant it if Possible.
The Papers by Mr. Channing you Safely Received as he inform’d me by a letter from your Place of residence.
Captn. Collis and Barnard will inform you of Particulars So need not enlarge. Few lines in return by favour of Captn. Barnard will much oblige a Sincere friend to freedom &c.
G. Williams
 
Addressed: The Honle. Benjamin Franklin / att / Pasa
Notation: G. Williams London. Oct. 2. 78.
